  Case 1:20-cv-05644-BMC Document 22 Filed 02/02/21 Page 1 of 1 PageID #: 76


                                                                IAN T. CLARKE-FISHER

                                                                Chrysler East Building
                                                                666 Third Avenue, 20th floor
                                                                New York, NY 10017
                                                                Main (212) 451-2900
                                                                Fax (212) 451-2999
                                                                iclarke-fisher@rc.com
                                                                Direct (212) 451-2974

                                                                Also admitted in Connecticut
                                                                and Massachusetts



February 2, 2021

Via ECF

Hon. Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

      Re:      Augusto De Almeida Palmeira v. Swissport USA, Inc., et al.
               Case No. 1:20-cv-05644-BMC

Dear Judge Cogan:

We represent Defendants, Swissport USA, Inc. and Patricia Brennan VanAllen (collectively,
“Defendants”) in the above-referenced matter.

We write pursuant to the Court’s Minute Entry and Order dated January 20, 2021, to advise the
Court that Defendants intend to file an Answer to Plaintiff Augusto De Almeida Palmeira’s
Amended Complaint (Doc. No. 20) and expect to move for summary judgment following the
close of discovery. We look forward to speaking with the Court in more detail tomorrow.

We thank the Court for its consideration in this matter.

Respectfully submitted,



Ian T. Clarke-Fisher
ICF/bf

cc:      Robert Wisniewski, Esq. (Via ECF)

21906270-v1
